Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gerrick D. Gambrell appeals the district court’s order denying his motion to correct a clerical error pursuant to Federal Rule of Criminal Procedure 36. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. United States v. Gambrell, No. 3:09-cr-00121-HEH-1 (E.D.Va. Aug. 28, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.